                                    ISTRIC
                               TES D      TC
                             TA
                                                           O
                        S




                                                            U
                       ED




                                                             RT




                                              DERED
                   UNIT




                                    O OR
                            IT IS S
                                                                   R NIA




                                                   . Ti ga r
                   NO




                                              nS
November 1, 2018                 J u d ge J o
                                                                   FO
                    RT




                                                               LI




                            ER
                       H




                                                           A




                                 N                             C
                                     D IS T IC T        OF
                                           R
